Motion, insofar as it seeks leave to appeal from the August 2014 Appellate Division order denying reconsideration and the October 2014 Appellate Division order denying leave to appeal, dismissed upon the ground that such orders do not finally determine the action within the meaning of the Constitution; *1205motion, insofar as it seeks leave to appeal from the February 2013 Appellate Division order of affirmance, dismissed for failure to demonstrate timeliness as required by Rules of the Court of Appeals (22 NYCRR) § 500.22 (b) (2).
Judges Stein and Fahey taking no part.